Case 1:20-cv-01092-TWP-TAB Document 16 Filed 08/18/20 Page 1 of 3 PageID #: 54




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

EDWARD PARTLOW,                                         )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )      No. 1:20-cv-01092-TWP-TAB
                                                        )
BRANDON MILLER, et al.                                  )
                                                        )
                              Defendants.               )


   ENTRY SCREENING COMPLAINT AND DIRECTING ISSUANCE OF PROCESS

       Edward Partlow is an inmate at Pendleton Correctional Facility (PCF). Because

Mr. Partlow is a "prisoner," the Court is obligated to screen his complaint, dkt. 1. 28 U.S.C.

§ 1915A(a), (c).

                                           I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Mr. Partlow's pro se pleading is construed liberally

and held to a less stringent standard than formal pleadings drafted by lawyers. Perez v. Fenoglio,

792 F.3d 768, 776 (7th Cir. 2015).
Case 1:20-cv-01092-TWP-TAB Document 16 Filed 08/18/20 Page 2 of 3 PageID #: 55




                                           II. The Complaint

       Mr. Partlow asserts claims for damages and injunctive relief against three defendants: the

Aramark Corporation, which provides food service to PCF inmates; Aramark District Manager

Amanda Copeland; and Brandon Miller, who is Aramark's Food Service Supervisor at PCF. These

claims are based on the following allegations.

       In late June 2019, the defendants implemented a new policy under which each PCF inmate

would be provided one plastic spoon and two plastic cups to reuse for every meal. Previously,

Aramark provided sanitized utensils at every meal. Under the new policy, inmates were required

to keep their utensils and bring them to every meal. If an inmate lost his utensils, he would be

required to purchase new utensils or eat without utensils.

       In implementing the new policy, the defendants did not account for the need to sanitize

utensils between meals. Inmates were not provided any materials to clean their utensils or keep

them clean in their cells or as they carried them through the prison. Mr. Partlow became sick as a

result of reusing unsanitary utensils.

                                     III. Discussion of Claims

       The action shall proceed with Eighth Amendment claims against Mr. Miller,

Ms. Copeland, and Aramark pursuant to 42 U.S.C. § 1983. These are the only claims the Court

has identified in the complaint. If Mr. Partlow believes he asserted additional claims not discussed

by the Court, he shall have through September 18, 2020, to notify the Court.

                                         IV. Issuance of Process

       The clerk is directed pursuant to Federal Rule of Civil Procedure 4(c)(3) to issue process

to Defendants (1) Brandon Miller, (2) Amanda Copeland, and (3) Aramark Corporation in the

manner specified by Rule 4(d). Process shall consist of the complaint (dkt. [2]), applicable forms




                                                   2
Case 1:20-cv-01092-TWP-TAB Document 16 Filed 08/18/20 Page 3 of 3 PageID #: 56




(Notice of Lawsuit and Request for Waiver of Service of Summons and Waiver of Service of

Summons), and this Entry.

       The clerk is directed to send a courtesy copy of this Entry to attorney Christopher Cody.

       IT IS SO ORDERED.

       Date:    8/18/2020


Distribution:

EDWARD PARTLOW
110641
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Electronic Service Participant – Court Only

Brandon Miller
Food Service Supervisor
Aramark Corporation
Pendleton Correctional Facility
44900 Reformatory Rd.
Pendleton, IN 46064

Amanda Copeland
District Manager
Aramark Corporation
1 Allison Way
Indianapolis, IN 46222

Aramark Corporation
1 Allison Way
Indianapolis, IN 46222

Christopher Douglas Cody
HUME SMITH GEDDES GREEN & SIMMONS
54 Monument Circle, 4th floor
Indianapolis, IN 46204




                                               3
